     Case 1:20-cv-00125-CRK-GSK-JAR Document 34        Filed 07/20/21   Page 1 of 1


            UNITED STATES COURT OF INTERNATIONAL TRADE



MAPLE LEAF MARKETING, INC.,

                    Plaintiff,
                                            Before: Claire R. Kelly, Gary S.
                                            Katzmann, and Jane A. Restani,
v.
                                            Judges
UNITED STATES ET AL.,
                                            Court No. 20-00125
                    Defendants.


                                       ORDER

        Upon consideration of the Defendant’s consent motion for a remand, it is

        ORDERED that the motion is granted; and it is further

        ORDERED that the Department of Commerce’s final determinations not to

exclude ERW EndurAlloy™ tubing products from the remedy imposed by the

President under Section 232 of the Trade Expansion Act of 1962, 19 U.S.C. § 1862,

challenged in this action are remanded to Commerce for reconsideration in

accordance with this order; and it is further

        ORDERED that:

        1. Commerce shall file its remand results on or before Monday, October 18,
           2021;

        2. Commerce shall file the administrative record on or before Monday,
           November 1, 2021; and

        3. The parties shall file a proposed scheduling order on or before Monday,
           November 1, 2021.


                                                     /s/ Claire R. Kelly
                                                     Claire R. Kelly, Judge

Dated:        July 20, 2021
              New York, New York
